Citation Nr: 1530498	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an initial compensable rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	Margo Cotman, Agent


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to August 1992.  His service included duty in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Most recently, the Board remanded the issues listed on the cover page in March 2013 for additional development, and the matter now returns to the Board for further appellate consideration.  As explained in the March 2013 Board decision, although the Veteran requested a hearing in connection with this appeal, that hearing request was subsequently considered withdrawn.

The Veteran's file has been converted to a paperless file, and relevant records are located in both the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the March 2013 remand instructions and to ensure that there is a complete record upon which to decide the Veteran's claim.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  First, given the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War and the nature of the claimed low back and left knee symptoms (muscle and/or joint pain), the AOJ should develop and adjudicate the claim of entitlement to service connection for low back and left knee disorders under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  The Veteran should be sent an additional Veterans Claims Assistance Act notice letter regarding the issues on appeal that includes the specialized information regarding claims for Gulf War undiagnosed illnesses.  See M21-1, Part IV, Subpart ii, Chapter 1, Section E.1.c (June 23, 2015).  Additionally, any supplemental statement of the case should include a summary of the laws and regulations applicable to such cases and a discussion of how such laws and regulations affect the determination.  

Additional efforts are necessary to ensure that all relevant VA treatment records have been obtained.  The March 2013 remand directed the AOJ to obtain certain VA treatment records.  The AOJ requested the identified records and responses were received in the form of treatment records that primarily fell outside of the requested date ranges and were duplicative of evidence already of record.  None of the VA medical centers contacted provided a negative response for the specific time frames requested.  The Board notes that in October 2006 the Veteran requested that VA obtain records of treatment at the Orlando VA medical center from 1994 to 2006 and the Tampa VA medical center from 1992 to 1994.  It is not clear from the responses received thus far whether appropriate efforts have been made to locate records of treatment from 1992 to 2006, including any records that have been retired or archived.  Therefore, additional efforts are necessary as detailed below.  Any additional, recent treatment records should also be obtained, to include the results of any examination scheduled in response to the February 2015 administrative note regarding an environmental examination. 

As the Board directed in the March 2013 remand, examinations were provided.  However, the examinations are inadequate for rating purposes, and new examinations are needed.  Regarding entitlement to service connection for a low back disability and a left knee disability, the examiner failed record a history of the claimed disorders and failed to adequately consider the Veteran's lay statements regarding a history of low back and left knee pain, particularly in light of the Veteran's status as a Persian Gulf Veteran.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014) (holding that pain may establish an undiagnosed illness).  The examiner also failed to identify what low back or left knee symptoms, if any, were not attributable to a known clinical diagnosis, as requested by the March 2013 remand.  

Regarding entitlement to an initial compensable rating for tinea versicolor, the March 2013 remand indicated that an examination was necessary to determine the percentage of skin affected by the rash during an outbreak.  There is no indication that an attempt was made to schedule the Veteran for an examination during an active stage of his tinea versicolor.  Additionally, the examiner did not describe the history of the Veteran's tinea versicolor or provide an estimate of the percentage of skin affected during an outbreak.  Notably, at a February 2007 VA examination, the Veteran reported that his tinea versicolor becomes active approximately once a year for a couple of weeks.  Therefore, appropriate attempts should be made to schedule an examination during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If such an examination is ultimately not feasible, a detailed history of the Veteran's tinea versicolor should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an additional Veterans Claims Assistance Act notice letter regarding the issues on appeal that includes the specialized information regarding claims for Gulf War undiagnosed illnesses.  See M21-1, Part IV, Subpart ii, Chapter 1, Section E.1.c (June 23, 2015).  

2.  Obtain all outstanding VA treatment records and associate them with the VBMS or Virtual VA file, including any recent treatment records, to include the results of any examination scheduled in response to the February 2015 administrative note regarding an environmental examination.  Specific attempts must also be made to obtain any records of treatment at the Tampa VA medical center from 1992 to 1994 and the Orlando VA medical center from 1994 through 2006, to include any records that have been retired or archived, and a negative response should be requested.  If the records are not initially obtained, the request should be referred to the records depository that services the facility or facilities from which records are missing.  All efforts must be documented in the VBMS or Virtual VA file.  

If the AOJ cannot locate any of the above records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the Veteran of the specific records it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

3.  After completing the above and associating any additional records with the VBMS or Virtual VA file, and whether or not any additional records are obtained, schedule the Veteran for a VA examination with a physician who has not previously examined or treated him to address the nature and etiology of his claimed low back and left knee disabilities, to include consideration of whether the claimed signs and symptoms are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The examiner is to be provided with access to the VBMS and Virtual VA files and must specify in the report that the VBMS and Virtual VA records have been reviewed.  Any indicated tests or studies should be conducted.  

The examiner is informed that, for VA purposes, an undiagnosed illness is an illness that, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Examples include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  

For the purposes of his appeal, the Veteran has asserted that he experiences muscle and/or joint pain in his low back and left knee.  

The examiner is to:

(a)  Review the VBMS and Virtual VA records, examine the Veteran, provide a detailed review of the Veteran's pertinent medical history and current complaints (including as described by the Veteran at the time of the examination), diagnose any low back and left knee disorders and describe the nature or evolution of each disorder and the symptoms associated with each disorder.  

With respect to any low back or left knee symptoms present since October 2006 that are not attributable to a known clinical diagnosis, identify such symptoms and any objective indications of their presence.   

Specify whether the Veteran has any diagnosed disorder that is a medically unexplained chronic multisymptom illness that manifests in the claimed low back and left knee symptoms, and if so, describe the symptoms that are attributable to such illness.  Specify whether the Veteran has a chronic, undiagnosed illness, and if so, describe the symptoms that are attributable to such illness.  

(b)  For each and every diagnosed low back and left knee disorder, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began during or was caused by the Veteran's military service.  

(c)  If arthritis of the low back or left knee is diagnosed, opine as to whether it is at least as likely as not that such arthritis manifested to a compensable degree within one year of separation from active duty.  

(d)  A complete rationale must be provided for all opinions expressed, to include discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other facts the examiner finds relevant, the examiner should comment on: the Veteran's description of in-service low back and left knee injuries; the May 1992 treatment record regarding a pulled muscle in the left leg; the May 2004 treatment record regarding right flank pain that was noted as probably musculoskeletal in origin; May and November 2005 treatment records noting low back pain; the July 2006 Persian Gulf protocol examination noting arthralgias of the lower back and left knee; the May and December 2008 treatment records regarding left knee pain; the March 2013 treatment record and x-ray report regarding the low back; and any other pertinent records obtained as a result of this remand.  

If the examiner is unable to provide any requested opinion without resort to mere speculation, he or she must explain why such an opinion would be speculative.  

4.  After completing the development in directives one and two and associating any additional records with the VBMS or Virtual VA file, and whether or not any additional records are obtained, schedule the Veteran for a VA dermatology examination to determine the severity of his service-connected skin disability.  If possible, the examination should be scheduled during an active stage.  Attempts to schedule the examination during an active stage should be documented in the VBMS or Virtual VA file.  The examiner is to be provided with access to the VBMS and Virtual VA files and must specify in the report that the VBMS and Virtual VA records have been reviewed.  A detailed history of the Veteran's skin condition since October 2006 should be obtained.  All examination findings should be reported in detail, to include a description of the percent of the entire body and exposed areas affected.  Comment on whether the Veteran's skin disability impacts his employment.  If warranted, color photographs should be obtained.  

5.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  Ensure that the examiners documented consideration of the VBMS and Virtual VA files.  If any report is deficient in any manner, implement corrective procedures at once.  

6.  After completing the above and any other indicated development, readjudicate the claims, to include consideration of 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014) with respect to the service connection claims, and whether staged ratings are warranted with respect to the rating claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


